UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6542



CELESTINO L. ORTA,

                                               Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-838-5-BR)


Submitted:   August 18, 2000                 Decided:   October 5, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Celestino L. Orta, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Celestino Lagunas Orta seeks to appeal the district court’s

order summarily dismissing his petition for habeas corpus relief

from an order of deportation.    Having reviewed the record and the

district court’s order, we conclude that the district court acted

correctly.    Because the Immigration and Naturalization Service

began proceedings against Orta before April 1997, the case is

governed by the transitional provisions of the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L.

No. 104-208, 110 Stat. 3009.    See IIRIRA § 309(a), (c).   Under the

transitional provisions, the district court has jurisdiction to

review questions of pure law in a habeas petition filed under 28

U.S.C. § 2241 (1994).     Bowrin v. INS, 194 F.3d 483, 489-90 (4th

Cir. 1999). Factual or discretionary issues such as those asserted

here are not subject to review.    Id. at 490.

     Thus, the district court did not err in dismissing Orta’s

petition for habeas corpus relief, and we deny a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                            DISMISSED




                                  2